COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Terry Eugene Smith v. The State of Texas

Appellate case number:      01-21-00395-CR

Trial court case number:    1620220

Trial court:                176th District Court

       Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396,
1400 (1967). Counsel has not, however, filed a motion to withdraw from representation.
       If appointed counsel believes that an appeal is frivolous, counsel must request
permission to withdraw. See id. An Anders brief must accompany a motion to withdraw,
neither the brief nor the motion may be filed on its own. See id.; In re Schulman, 252
S.W.3d 403, 406–08 (Tex. Crim. App. 2008).
       Accordingly, we order appellant’s appointed counsel, Terrence Gaiser, to file with
the Clerk of this Court within 7 days of the date of this order a motion to withdraw that
complies with Texas Rules of Appellate Procedure 6.5 and 9. See TEX. R. APP. P. 6.5, 9;
Schulman, 252 S.W.3d at 410, 412.
       It is so ORDERED.

Judge’s signature: Gordon Goodman
                   Acting individually

Date: August 9, 2022